Citation Nr: 1003740	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with degenerative changes, from 
April 18, 2006, to January 4, 2008.  

5.  Entitlement to an evaluation in excess of 40 percent for 
lumbar strain with degenerative changes, on and after January 
5, 2008.

6.  Entitlement to a higher initial rating for a scar of the 
anterior neck as a residual of thyroidectomy, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an initial compensable rating for a burn 
scar of the right hand.

8.  Entitlement to an initial compensable evaluation for 
scrotal varices disability.

9.  Entitlement to a compensable evaluation for degenerative 
joint disease of the left knee.

10.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1996 to October 
2004 and from February 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Board acknowledges that in an April 2005 rating decision, 
the RO denied service connection for migraine headaches.  
That rating action was issued two months after the Veteran's 
return to active duty.  As such, the Board agrees with the RO 
that the claim must be considered de novo.  38 C.F.R. 
§ 3.156(b), (c) (2009).  In addition, in a July 2007 rating 
decision, the RO assigned a 10 percent rating for lumbar 
strain with degenerative changes.  In the January 2008 rating 
decision an evaluation of 40 percent was assigned for lumbar 
strain with degenerative changes and an evaluation of 10 
percent was assigned for scar of the anterior neck, residuals 
of thyroidectomy.  

The United States Court of Appeals for Veterans Claims 
(Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held 
that every claim for a higher rating includes a claim for a 
total disability based on individual unemployability (TDIU) 
where the Veteran claims that his service-connected 
disabilities prevents him from working.  In this case, the 
record does not reflect that the Veteran has claimed that his 
service-connected disabilities prevent him from working; thus 
a TDIU claim will not be addressed in this decision.

The Veteran's cervical spine disability claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran reports having headaches since his second 
period of service and the June 2006 VA examiner diagnosed him 
as having headaches.

2.  Left shoulder disability is not related to nor had its 
onset in service.  

3.  From April 18, 2006, to January 4, 2008, the Veteran's 
lumbar strain with degenerative changes was not demonstrated 
by forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, nor was the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees; and no incapacitating episodes were shown.

4.  From January 5, 2008, the Veteran's lumbar strain with 
degenerative changes was not and is not demonstrated by 
unfavorable ankylosis of the entire thoracolumbar spine and 
incapacitating episodes have not been shown.

5.  The Veteran's scar of the anterior neck, residual of 
thyroidectomy, is not with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features, or with two or three characteristics 
of disfigurement.

6.  The Veteran's burn scar of the right hand is well healed 
and no associated impairment or limitation of motion of the 
right fourth metacarpophalangeal joint is shown.

7.  The Veteran's scrotal varices disability has not required 
long-term drug therapy, one to two hospitalizations per year 
and or intermittent intensive management.

8.  The Veteran's degenerative joint disease of the left knee 
is productive of no loss of flexion, no loss of function, and 
no objective evidence of instability; however, x- ray 
evidence shows degenerative joint disease.  

9.  The Veteran's degenerative joint disease of the right 
knee is productive of no loss of flexion, no loss of 
function, and no objective evidence of instability; however, 
x- ray evidence shows degenerative joint disease.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

3.  For the period from April 18, 2006, to January 4, 2008, 
the criteria for an initial rating in excess of 10 percent 
for lumbar strain with degenerative changes have not been 
met.  38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235 to 5243 (2009).

4.  For the period on and after January 5, 2008, the criteria 
for an evaluation in excess of 40 percent for the service-
connected lumbar strain with degenerative changes have not 
been met.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2009).

5.  The criteria for an evaluation in excess of 10 percent 
for scar of the anterior neck, residual of thyroidectomy, are 
not met.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).

6.  The criteria for a compensable evaluation for a burn scar 
of the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).

7.  The criteria for an initial compensable evaluation for 
scrotal varices disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 
4.115b, Diagnostic Code 7525 (2009).

8.  The criteria for a compensable, 10 percent evaluation for 
degenerative joint disease of the right knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, (2009).

9.  The criteria for a compensable, 10 percent evaluation for 
degenerative joint disease of the left knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103-5103A, 
5107 (West 2002), requires VA to notify the claimant and his 
representative, if any, of any information and medical and 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

The Veteran's appeal for higher initial disability 
evaluations for his claims for lumbar strain with 
degenerative changes, a scar of the anterior neck, scrotal 
varices disability and a burn scar of the right hand are 
downstream issues, arising from the initial evaluations 
assigned for these disabilities once the RO awarded service 
connection.  For downstream issues, no VCAA notice is 
required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

As to the claims for an increased evaluation for degenerative 
joint disease of the left and right knees, a recent decision 
by the United States Court of Appeals for the Federal Circuit 
has addressed the amount of notice required for increased 
rating claims, essentially stating that general notice is 
adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub nom. Vazquez-Flores v. Shinseki, Nos. 
2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 2009).  Through the 
April 2006 letter the RO provided notice of the information 
and evidence needed to substantiate these increased rating 
claims.  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records, and the 
Veteran has had VA examinations in connection with the claims 
on appeal and the reports of those examinations are of 
record.  The Veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  In a statement submitted in support 
of his claims, received at the RO in February 2008, the 
Veteran indicated that he has no additional evidence to 
submit.  Given these facts, it appears that all available 
records have been obtained.  There is no further assistance 
that would be reasonably likely to assist the Veteran in 
substantiating his claims.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Headaches

Service treatment records associated with the claims folder 
prior to his second period of service show that the Veteran 
presented at a military clinic with complaints of recurring 
headaches lasting one to two hours over the last few weeks.  
He reported that the headaches were located in his entire 
head but worse in the neck and the back of the head.  He was 
diagnosed with multiple tension headaches/stress related 
headaches and treated with over-the-counter Excedrin.  In 
November 2004, the month following his discharge from his 
first period of military service, he had a VA examination; 
the report shows that the Veteran had headaches in the 
frontal regions bilaterally and occasionally involving the 
occipital regions.  No assessment was provided regarding 
headaches at this examination.  

On VA compensation examination in June 2006, approximately 
two months following the Veteran's discharge from his second 
period of military service.  During the examination the 
Veteran reported that he typically has one headache a week 
whereby he has a pounding frontal throbbing pain with 
associated photophobia; he was diagnosed with headaches.  

In a statement in support of his claim dated March 2007 the 
Veteran stated that he had headaches since service.  

In light of the above, and resolving all reasonable doubt in 
his favor, the Board finds that service connection is 
warranted.  In reaching this conclusion, the Board notes that 
the Veteran is competent to report having headaches since 
service and the Board finds his account credible.  Given the 
June 2006 VA examiner's disease of a chronic headache 
disorder, the Board finds that service connection is 
warranted. 

Left Shoulder Disorder

The Veteran contends that he has chronic pain, swelling and 
stiffness of the left shoulder directly related to the 
performance of his duties while in physical training in the 
military.  In addition the Veteran's representative in his 
behalf has asserted that the Veteran was involved in a motor 
vehicle accident in service, which could have been a 
contributing factor to his shoulder disorder.  Service 
treatment records for the Veteran's first period of active 
military from May 1996 to October 2004 do not show any 
complaints of, treatment for or diagnosis of a left shoulder 
disorder.  In a November 2002 in-service medical examination 
report clinical evaluation of the upper extremities was 
normal.  In his medical history report in November 2002, the 
Veteran reported that he had not had a painful or "trick" 
shoulder.  

VA general medical compensation examination in November 2004 
reflects no complaints regarding the left shoulder.  On 
examination of the extremities, there was no cyanosis or 
edema.

During the Veteran's second period of active military service 
the Veteran was involved in a motor vehicle accident in March 
2005.  Following the accident he was seen in emergency care 
with complaints of neck, left shoulder, and lumbar spine 
sprain.  He was diagnosed with multiple strains.  At a 
follow-up visit approximately two weeks after the motor 
vehicle accident the Veteran had no complaints regarding his 
shoulder.  It was noted that he had x-rays which were all 
normal.  

In February 2006, he had a Medical Evaluation Board (MEB) 
physical examination performed by a VA medical professional.  
Left shoulder complaints were recorded as starting in 2005 
and caused by an injury.  The diagnosis was that there were 
no substantial clinical findings to support left shoulder 
complaints.  VA general medical compensation examination was 
conducted in June 2006.  In reporting his medical history, 
the Veteran indicated that his left shoulder had not been a 
problem for him for greater than one year and is resolved.  
There was no diagnosis of the left shoulder render during 
that examination.

The evidence of record shows that the Veteran does not 
currently have a left shoulder disability.  The Court has 
held that there can be no valid claim without proof of a 
present disability.  Brammer, supra; Rabideau, supra.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  Since the competent and 
persuasive medical evidence of record indicates that the 
Veteran does not presently have a left shoulder disability, 
the first element needed to establish service connection in 
this case has not been met.  Absent such evidence, there is 
no basis for the granting of service connection for a left 
shoulder disorder.

The Board assigns high probative value to the medical 
evidence of record discussed above, particularly the February 
2006 MEB examination conducted by VA.  The Board finds that 
the examination was adequate for evaluation purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, 
the examiner had the claims folder for review, obtained a 
reported history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.

The Board has considered the Veteran's assertions that his 
left shoulder problems are related to his period of active 
service.  Lay evidence is one type of evidence that the Board 
must consider when a Veteran's seeks disability benefits.  
The Veteran is competent to testify as to the presence of 
left shoulder pain, and his statements in that regard are 
considered credible.  See Barr, supra (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  However, to the 
extent that the Veteran relates a left shoulder disorder and 
associated symptoms to service, his assertions are not 
probative.  As a lay person, the Veteran is not competent to 
opine as to medical etiology or to render medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board finds that the 
preponderance of evidence is against the claim of entitlement 
to service connection for a left shoulder disorder.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  As a preponderance of the evidence is 
against the Veteran's claim, the doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes (DCs).  38 
C.F.R. § 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with 
some of the Veteran's claims on appeal, where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time with consideration 
given to the propriety of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups. 38 C.F.R. § 4.14 (2009).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing is related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  Id.

A.  Initial Evaluation in Excess of 10 Percent for Lumbar 
Strain with 
Degenerative Changes from April 18, 2006, to January 4, 2008 

As noted earlier, in March 2005 the Veteran was involved in a 
motor vehicle accident.  He was seen in emergency care with 
complaints of lumbar spine sprain, among other things, and 
diagnosed with multiple strains.  Approximately two weeks 
later he was seen for a follow-up, he reported that he was 
still having back pain.  On examination of the back there was 
no tenderness, spasm, or deformity.  Range of motion was full 
and intact; strength was 5/5 and sensory was intact.  The 
assessment was follow-up from motor vehicle accident 
(neck/back pain).

CT [computed tomography] of the lumbar spine in April 2005 
revealed degenerative disk disease at L5-S1 and no detectable 
fracture of the visualized lumbar spine.  Report of the 
lumbosacral spine showed the vertebral bodies to be normal in 
configuration and the intervertebral disc spaces were 
maintained.  There was no evidence of traumatic, neoplastic 
or significant arthritic change.  No evidence of 
spondylolysis or spondylolisthesis was identified.  The 
impression was normal lumbosacral spine.  

A September 2005 Army Community Hospital (ACH) record reveals 
the Veteran was seen by a chiropractor because he was still 
having back pain and spasm from the motor vehicle accident.  
He reported that his lower back pain was not worse with 
coughing or sneezing or straining during bowel movements.  
His lower back pain was worse when sitting, standing and 
lying down.  It was relieved by frequent position changes 
while sitting and by medication.  It was noted that the 
Veteran's lower back pain is worsened during and after 
exercise.  On examination the thoracic spine exhibited a 
spasm of the paraspinal muscles.  The thoracolumbar spine 
demonstrated tenderness on palpation.  The lumbosacral spine 
exhibited tenderness on palpation, spasms of the paraspinal 
muscles bilaterally, spasm of the sacrospinal muscles,  and 
muscle spasms over the iliolumbar region on the right and 
left.  There was full range of motion of the lumbosacral 
spine.  Straight-leg raising tests of the right and left legs 
were negative.  The assessments were nonallopathic lesions 
lumbar, disuse atrophy (muscle), nonallopathic lesions 
sacral, nonallopathic lesions thoracic and nonallopathic 
lesions of the lower extremities.  He was released without 
limitations.  

MRI of the lumbar spine in November 2005 revealed normal 
lumbar lordosis and alignment.  Vertebral bodies and disks 
were normal in height and signal intensity.  No significant 
neural foraminal compromise was appreciated on the sagittal 
images.  The axial images reveal no significant disk 
herniation, spinal canal or neural foraminal narrowing at any 
visualized level.  The impression was normal MR images of the 
lumbar spine, without evidence for significant spondylosis or 
degenerative disk disease.

In February 2006 the Veteran had a MEB physical examination 
for his lumbar spine disability.  On examination the lumbar 
spine was normal in appearance.  The area was nontender to 
palpation and no muscle spasm was noted.  Muscle strength was 
5/5 and straight leg raise was negative.  Range of motion was 
flexion 90/90; extension was 30/30; lateral flexion left and 
right were 30/30 and rotation left and right were 30/30.  The 
examiner noted that although he complained of lumbar pain, 
there was no change in range of motion with repetition.  The 
examiner further commented that he would need to resort to 
speculation in order to assess any loss of function due to 
pain.  The diagnosis was degenerative lumbar disk disease at 
L5-S1.  

A March 2006 health records from the physical therapy clinic 
reveals the Veteran was in the clinic for MEB range of motion 
measurements of the low back.  Physical findings show lumbar 
spine active and passive ranges of motion with use of a 
goniometer.  Active flexion was 52/62/63 degrees and passive 
flexion was 60/67/69 degrees; active extension was 17/14/15 
degrees and passive extension was 20/19/20 degrees; active 
side bending to the left was 15/13/15 degrees and passive was 
17/15/17 degrees; active side bending to the right was 
15/13/13 degrees and passive was 17/15/15 degrees; active 
rotation to the left was 40/42/43 degrees and passive was 
52/52/50; and active rotation to the right was 30/35/34 
degrees and passive was 37/42/44 degrees.  End range pain 
with all motions was noted.  Side bending had pain and hard 
end feels for all motions.  The assessment was lumbago. 

In June 2006 the Veteran had a VA general medical 
compensation examination, where he reported that he had 
bilateral aching low back pain with no radiating pain, 
numbness, weakness or problems with bowel or bladder 
function.  He reported that he has a flare-up approximately 
once a week, which is severe in nature and usually lasts 
hours, during which time he has to rest.  On musculoskeletal 
examination of the lumbar spine it was tender to palpation on 
the right and left sides.  Range of motion was zero to 80 
degrees forward flexion, zero to 10 degrees extension, zero 
to 20 degrees rotation to the left and to the right and zero 
to 20 degrees side bending to the left and right with pain at 
terminals ends of motion in all directions.  X-rays of the 
lumbosacral spine revealed vertebral bodies were normal in 
height and disc spaces were well maintained.  Alignment  was 
unremarkable and there was no significant degenerative 
change.  The impression was unremarkable lumbar spine series.  
The examiner concluded with an assessment of lumbar strain.  
He commented that he did not think that the Veteran's 
symptoms were supported by objective evidence.  He stated 
that the Veteran is affected in his activities of daily 
living, moderately with chores, exercise, sports, recreation, 
otherwise not affected with the remainder of activities of 
daily living.  He is not further limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  

In the October 2006 rating decision the RO granted service 
connection for lumbar strain and assigned a zero percent 
disability evaluation, effective April 18, 2006 under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  By rating 
decision dated July 2007 the RO determined that clear and 
unmistakable error was found in the October 2006 rating 
decision and increased the Veteran's disability evaluation 
for lumbar strain with degenerative changes to 10 percent, 
effective from April 18, 2006 under DCs 5237, 5242.  

The diagnostic criteria pertinent to spinal disabilities in 
general are found at 38 C.F.R. § 4.71, DCs 5237 and 5243 
(2009).  Under these relevant provisions, forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour is rated at 10 percent.  Lumbosacral strain warrants 
a 20 percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  38 C.F.R. § 4.71a.  With 
regard to the degenerative arthritis, it is rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Upon review of the medical evidence, the Board finds no 
support for assignment of an evaluation greater than 10 
percent for the period from April 18, 2006, to January 4, 
2008.  During that period the Veteran's lumbar spine 
disability did not meet the criteria for the next higher 
evaluation of 20 percent.  The Veteran's lumbar spine 
disability was not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, nor was the combined range of motion of the 
thoracolumbar spine greater than 120 degrees.  Furthermore, 
the medical evidence does not show that there was muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  See June 2006 VA examination.  
Thus, an evaluation in excess of the 10 percent currently 
assigned, for the period from April 18, 2006 to January 4, 
2008 is not warranted.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  
Although VA examination in June 2006 revealed that the 
Veteran's lumbar spine disability has some impact on his 
activities of daily living with chores and exercise, there 
was no further limitation due to pain, fatigue, weakness or 
lack of endurance following repetitive use.  Therefore, the 
Veteran's subjective complaints have been contemplated in the 
current rating assignment, as discussed above.  The overall 
evidence does not reveal a disability picture most nearly 
approximating a 20 percent evaluation even with consideration 
of whether there was additional functional impairment due to 
DeLuca factors.

The Board has also considered whether a higher evaluation for 
the referenced period is warranted under other diagnostic 
codes, Schafrath v. Derwinski, 1 Vet. App. 589 (1995), and 
find that a higher evaluation is not warranted under 
Diagnostic Code 5243 for intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The Veteran 
does not satisfy the criteria for an increased rating under 
DC 5243 because there is no indication from the record that 
he had periods of incapacitating episodes during the subject 
period, the record does not show documented periods of acute 
signs and symptoms that required bed rest prescribed by a 
physician and treatment by a physician.  Further, to warrant 
a 20 percent rating under DC 5243, such incapacitating 
episodes would have to have had a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; and 
the record contains no supporting objective documentation in 
this regard.

The Board notes that the Veteran's neurological examinations 
have consistently been normal with regard to his lumbar spine 
therefore a separated evaluation for any neurologic 
abnormalities is not applicable.  

B.  Evaluation in Excess of 40 Percent for Lumbar Strain with 
Degenerative Changes on and After January 5, 2008

By rating decision dated January 2008 the RO increased the 
Veteran's evaluation for lumbar strain with degenerative 
changes to 40 percent, effective from January 5, 2008, under 
DCs 5237, 5242.  

VA outpatient treatment records in May and August 2007 reveal 
complaints of low back pain.  The Veteran reported a history 
of chronic recurring low back pain since the motor vehicle 
accident in 2005 and a history of degenerative lumbar disk 
disease at L5-S1.  He reported that he has morning stiffness 
and chronic aching sensation.  He denied bowel or bladder 
incontinence and radicular symptoms.  Examination revealed 
full range of motion, no trigger point tenderness to 
palpation, no CVA [costovertebral angle] tenderness and 
straight leg raise was negative.  The assessment was 
degenerative lumbar disk disease at L5-S1 low back pain 
without radiculopathy.

VA compensation examination in January 2008 reveals no 
history of hospitalization or surgery of the lumbar spine.  
Also noted was that there was no history of urinary or fecal 
incontinence, fatigue, decreased motion, weakness, spasms or 
flare-ups.  The Veteran did report that he had severe, 
constant achy pain and stiffness of the lumbar spine.  He 
also reported radiation of pain to his legs.  Objective 
examination of the thoracic sacrospinalis revealed no spasms, 
atrophy, guarding, tenderness, weakness or pain with motion.  
The Veteran's posture was normal and symmetric in appearance.  
His head position and gait were also normal.  There was no 
kyphosis, list, lumbar flattening or lordosis, scoliosis or 
reverse lordosis.  There was no ankylosis of the 
thoracolumbar spine.  Sensory and reflex examinations of the 
spine showed normal findings.  Active and passive ranges of 
motion of the lumbar spine revealed forward flexion from zero 
to 20 degrees, limited by pain, extension from zero to 30 
degrees, left and right lateral flexion from zero to 15 
degrees limited by pain.  With active range of motion, pain 
was present with all back movement.  There was no additional 
loss of motion with repetitive movement of the spine.  The 
diagnosis was lumbar strain.  X-rays of the lumbosacral spine 
showed vertebral bodies were normal in height and disc spaces 
were well maintained; alignment was unremarkable and there 
was no significant degenerative change.  The impression was 
unremarkable lumbar spine series.  It was noted that the 
Veteran was not employed and that there were moderate effects 
on his usual daily activities such as chores, shopping, 
exercise, sports, recreation, and travel.  There were no 
effects on feeding, bathing, dressing, grooming and 
toileting.

Upon review of the medical evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 40 percent for the period on and after 
January 5, 2008.  During that period the Veteran's lumbar 
spine disability did not meet the criteria for the next 
higher evaluation of 50 percent.  His low back disability has 
not been demonstrated by unfavorable ankylosis of the entire 
thoracolumbar spine.  See January 2008 VA examination.  Thus, 
an evaluation in excess of the 40 percent, since January 5, 
2008 is not warranted.  

In considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca the 
Board finds that although the Veteran experiences pain with 
motion he does not experience additional limitation of motion 
due to pain, fatigue, weakness or lack of endurance following 
repetitive use.  Id.  Therefore, the Veteran's subjective 
complaints have been contemplated in the current rating 
assignment, as discussed above.  The overall evidence does 
not reveal a disability picture most nearly approximating a 
50 percent evaluation even with consideration of whether 
there was additional functional impairment due to DeLuca 
factors.

The Board has also considered whether a higher evaluation for 
the referenced period is warranted under other diagnostic 
codes, Schafrath v. Derwinski, 1 Vet. App. 589 (1995), and 
find that a higher evaluation is not warranted under 
Diagnostic Code 5243 for intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The Veteran 
does not satisfy the criteria for an increased rating under 
DC 5243 because there is no indication from the record that 
the Veteran reported experiencing periods of incapacitating 
episodes during the subject period, the record does not show 
documented periods of acute signs and symptoms that required 
bed rest prescribed by a physician and treatment by a 
physician.  Further, in order to warrant the next higher 
evaluation of 60 percent under DC 5243, such incapacitating 
episodes would have to have had a total duration of at least 
6 weeks during the past 12 months; and the record contains no 
supporting objective documentation in this regard.

The Board notes that the Veteran's neurological examinations 
have consistently been normal with regard to his lumbar spine 
therefore a separated evaluation for any neurologic 
abnormalities is not applicable.  

C.  Initial Increased Evaluation for a Scar of the Anterior 
Neck as a Residual of Thyroidectomy, Currently Evaluated as 
10 Percent Disabling

By rating decision dated October 2006 service connection was 
granted for a scar of the anterior neck, residual of 
thyroidectomy and assigned a zero percent disability 
evaluation effective from April 18, 2006 under DC 7800.  By 
rating decision in January 2008 the RO increased the 
evaluation for scar of the anterior neck, residual of 
thyroidectomy to 10 percent with the previous effective date, 
April 18, 2006.  

The Veteran contends that due to the scar on his neck he is 
experiencing chronic pain, stiffness and swelling of the neck 
and an evaluation greater than the 10 percent currently 
assigned for a scar of the anterior neck, residual of 
thyroidectomy is warranted.  

The Board notes preliminarily that on September 23, 2008, VA 
amended the criteria for evaluating scars.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The amendments, however, are only 
effective for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration.  As the effective date for the 
initial assignment of a disability rating for the Veteran's 
disability is April 18, 2006, the day following release from 
active military duty, the amendment is not applicable in this 
instance and will not be applied here.  

Under 38 C.F.R. § 4.118, DC 7800 (2005) for scars that are 
located on the head, face, or neck, a 10 percent rating is 
warranted with one characteristic of disfigurement; a 30 
percent rating is assigned when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are: a scar 5 or 
more inches (13 or more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39- sq. cm.).  Pursuant to Note 2, tissue 
loss of the auricle is to be rated under Diagnostic Code 6207 
(loss of auricle).  Pursuant to Note 3, the adjudicator is to 
take into consideration unretouched color photographs when 
evaluating under these criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Notes 1-3 (2005).

The Veteran had a thyroidectomy in 2005, which resulted in a 
scar about the neck.  A February 2006 MEB evaluation of the 
scar revealed symptoms were shortness of breath.  It was 
noted that there was no additional limitations.  On 
examination the skin was normal in appearance.  There was an 
eight centimeter scar to the anterior neck with no pain or 
loss of range of motion.  

It was noted in the June 2006 VA general medical compensation 
examination report that concerning the Veteran's scar from 
his thyroidectomy, "he has not had any problems 
whatsoever..."  On examination the scar on his neck, 
consistent with a thyroidectomy, measured 3cm x 1mm, was well 
healed, not raised, same color as the surrounding skin, 
nontender, and nonadherent to the underlying tissue.  The 
Assessment was scar, status post thyroidectomy, well healed.  

VA examination in January 2008 revealed there was no pain 
associated with the scar on the Veteran's anterior neck.  
Physical examination revealed there was no tenderness on 
palpation, adherence to the underlying tissue, limitation of 
motion or loss of function, underlying soft tissue damage, 
skin ulceration or breakdown over the scar, underlying tissue 
loss, depression of the scar, disfigurement of the head, face 
or neck and induration or inflexibility.  The scar was the 
same color as normal skin.  There was elevation of the scar 
and the texture of the scarred area was abnormal.  The size 
of the abnormal skin was five.  The diagnosis was post 
thyroidectomy scar.  

In considering the medical evidence, the Board finds that an 
initial evaluation in excess of 10 percent for scar of the 
anterior neck, residual of thyroidectomy is not warranted.  
There has been no demonstration of visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or two or three characteristics of disfigurement as listed in 
Note 1 above as required for the next higher evaluation of 30 
percent under DC 7800.  The Veteran's scar of the anterior 
neck has been described as well healed and with no 
disfigurement and as such, an evaluation in excess of 10 
percent has not been met or approximated.

In considering whether a higher evaluation for scar of the 
anterior neck is warranted under any other diagnostic code, 
the Board finds that 10 percent is the maximum schedular 
evaluation under DC 7803, unstable superficial scars; and DC 
7804, superficial scars painful on examination.  38 C.F.R. 
§ 4.118, DCs 7803, 7804.   Therefore, the evidence 
preponderates against a finding that an initial increased 
evaluation is warranted for the Veteran's scar of the 
anterior neck, residual of thyroidectomy.  Thus, the claim 
must be denied.  

D.  Initial Compensable Evaluation for a Burn Scar of the 
Right Hand

By rating decision dated October 2006 the RO granted service 
connection for a burn scar of the right hand and assigned a 
zero percent evaluation under DC 7805.  

The medical evidence shows that the Veteran sustained a burn 
to his right hand on a cooking grill while in service.  In 
the MEB examination report dated February 2006 the symptoms 
noted with regard to the burn scar of the right hand was 
decreased range of motion.  It was also noted that the 
Veteran uses medication for the scar and experiences pain 
with flare-ups that occur weekly with a duration of one to 
two hours.  No additional limitation was noted.  On 
examination the skin was normal in appearance with a 2x2cm 
scar on the right hand with no pain or loss of range of 
motion.  The diagnosis was 2x2 burn to the right hand.

On VA examination in June 2006 the Veteran reported that the 
scar on his right hand healed without event with dressing 
changes and he "is not effected whatsoever."  On physical 
examination it was noted that the Veteran is right-hand 
dominant.  The right hand had a 1x2cm scar, from the burn he 
sustained while using a grill at home that overlies the 
dorsal aspect of the fourth metacarpophalangeal joint.  It 
was noted that it does not affect the motion in his 
metacarpophalangeal joint and it is only mildly raised.  It 
is nontender to palpation.  It is the same color as the 
surrounding skin and nonadherent to the surrounding skin.  
The assessment was scar secondary to burn on the right hand, 
well healed.

On VA examination in January 2008 the scar was described as 
right hand 2cm x 2cm lesion without tenderness on palpation, 
adherence to underlying tissue, limitation of motion or loss 
of function, underlying soft tissue damage, skin ulceration 
or breakdown over the scar.  The diagnosis was burn scar on 
the right hand.  

As noted above, the criteria for rating scars were revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  However, because the Veteran's claim 
was pending before October, 28, 2008, his claim will only be 
evaluated under the rating criteria made effective from 
August 30, 2002.  See Id.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.  The medical evidence shows that the Veteran's 
fourth metacarpophalangeal joint is involved.  Limitation of 
motion of the ring or little finger is evaluated under 38 
C.F.R. § 4.71a, DC 5230 and considered noncompensably 
disabling.  See Id.

After review of the medical evidence of record, the Board 
finds that an increased rating is not warranted under DC 
7805.  While Diagnostic Code 7805 allows for the rating of 
scars based on limitation of motion, the evidence does not 
establish that the Veteran experienced limited motion of the 
right hand due to his service-connected scar.  On examination 
in June 2006, the examiner noted that the burn scar did not 
affect the motion of the Veteran's metacarpophalangeal joint.  
Likewise on VA examination in January 2008 it was indicated 
that the right hand scar did not result in limitation of 
motion.  Therefore, a compensable evaluation is not warranted 
under DC 7805 or under DC 5230.

In considering whether an initial compensable evaluation for 
burn scar of the right hand is warranted under any other 
applicable diagnostic code, the Board finds that the 
Veteran's burn scar disability does not meet the criteria 
under DC 7801, scars other than head, face or neck, that are 
deep or that cause limited motion; DC 7802, scars other than 
head, face, or neck, that are superficial and that do not 
cause limited motion; DC 7803, unstable superficial scars; or 
DC 7804, superficial scars painful on examination.  38 C.F.R. 
§ 4.118, DCs 7801 - 7804.  As noted, the Veteran's service-
connected burn scar of the right hand has been diagnosed as 
well healed.  Even the Veteran himself stated that it healed 
without event and he "is not effected whatsoever."  Thus, 
the Board has considered the benefit-of-the-doubt doctrine, 
but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.  Therefore, the claim must be denied.  



E.  Initial Compensable Evaluation for Scrotal Varices

Service treatment records show that the Veteran had an 
elective bilateral segmental vasectomy in July 2005.  
Postoperatively, within forty-eight hours, he developed 
scrotal hematoma with significant pain and discomfort.  He 
was admitted to the hospital for drainage of the hematoma.  
There were no complications.  The discharge diagnosis was 
scrotal hematoma.  In August 2005 the Veteran was seen at the 
urology clinic for a post-operative check up following 
evacuation and drainage of post vasectomy scrotal hematoma.  
On objective examination there was moderate discomfort due to 
pain.  Genitalia-penis swelling was much less.  Scrotum 
swelling, induration, scaling and erythema were still 
present.  The midline incision had healed well.  The 
assessment was post-operative hematoma, scrotal hematoma 
following vasectomy, status post drainage.

The Veteran was had a  MEB examination in February 2006.  At 
that time he reported pain precipitated with intercourse and 
no additional limitations.  On physical examination the 
external genitalia was within normal limits.  There were no 
palpable masses or hernia present.  There was tenderness to 
palpation of the bilateral testicles.  The diagnosis was 
status post vasectomy.  

On VA examination in June 2006 the Veteran reported that 
since the vasectomy and hematoma procedures he has developed 
difficulty obtaining an erection unless he uses Viagra.  He 
stated that the Viagra does allow him to obtain a full 
erection and have sexual intercourse without difficulty.  He 
also reported that he has testicular pain most notable with 
sexual intercourse.  Overall his condition from the 
standpoint of his scrotal varices is stable.  On physical 
examination his testes appeared normal.  There was no 
evidence of obvious varices, but they were tender to 
palpation.  His penis was also normal in appearance.  The 
assessment was impotence and testicular pain, status post 
vasectomy.  The examiner noted that the Veteran was able to 
obtain an erection with medication, but continues to have 
pain with sexual intercourse.  The examiner further noted 
that the condition was stable.

On VA examination in January 2008 the Veteran reported there 
was no history of trauma to the genitourinary system, 
neoplasm, urinary symptoms, urinary leakage, urinary tract 
infections, urinary retention urinary tract stones, renal 
dysfunction or renal failure, acute nephritis, 
hydronephrosis, or cardiovascular symptoms.  He reported that 
there was erectile dysfunction and that vaginal penetration 
was not possible.  He disclosed that oral medication was not 
effective in allowing intercourse.  He indicated that 
ejaculation was normal.  On physical examination there was no 
abdominal or flank tenderness.  He had normal bladder, 
urethra, penis, epididymis, spermatic cord, and scrotum 
examinations and perineal sensation.  Examination of the 
testicles revealed both were of normal size and the left was 
tender.  The diagnosis was erectile dysfunction, psychogenic.  
Scrotal varices were indicated as a problem associated with 
the diagnosis.  

The Veteran's service-connected scrotal varices disability 
does not have its own individual diagnostic code.  However, 
when an unlisted condition is encountered it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

In October 2006 the RO rated the disability under 38 C.F.R. 
§ 4.115b, DCs 7599-7525, which covers the genitourinary 
system.  Diagnostic Code 7525 for chronic 
epididymitis/orchitis provides that the disability be rated 
under the criteria for urinary tract infection.  See 38 
C.F.R. § 4.115b.  The rating criteria for urinary tract 
infection provides that a 10 percent rating is warranted if 
the condition requires long- term drug therapy, 1-2 
hospitalizations per year, and/or intermittent intensive 
management.  If the condition is manifested by recurrent 
symptomatic infection requiring frequent hospitalization 
(greater than two times/year), and/or continuous intensive 
management, a 30 percent rating is warranted.  Higher ratings 
may also be assigned for poor renal function under the 
criteria for renal dysfunction.  38 C.F.R. § 4.115a.  It 
appears the RO assigned a noncompensable rating on the basis 
that the Veteran's condition did not require hospitalization, 
long-term drug therapy, or intermittent intensive management.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for his service connected scrotal varices disability.  
Although the Veteran's service treatment records denote the 
Veteran's vasectomy and subsequent drainage of scrotal 
hematoma and complaints of pain, clinical follow-up a month 
after drainage of the scrotal hematoma, the Veteran reported 
that he was feeling better; he was ambulatory and was back to 
work.  It was also noted that he had no fever and no urinary 
or sexual problems.  On objective examination there was no 
swelling of the scrotum and the previous surgical incision 
was well healed.  There was minimal nodularity at the site of 
vasectomy.  "Looks great!" was noted.  The in service MEB 
examination report in February 2006 revealed genitalia with 
normal limits.  The urinalysis was normal.  The diagnosis was 
status post vasectomy.  The Board acknowledges that the 
service treatment records are particularly probative evidence 
of the history of the severity of a disability in a case 
involving the assignment of an initial rating where, as here, 
a Veteran submits a claim within the first year of separation 
from service.  38 C.F.R. §§ 4.1, 4.2, 4.41.  

Moreover, the Veteran was assessed by VA examiners for his 
claimed disability in June 2006 and January 2008.  The June 
2006 examiner noted that the Veteran's testes and penis were 
normal in appearance.  He also made an assessment of 
impotence and testicular pain and indicated that the Veteran 
was able to obtain an erection with medication.  The January 
2008 examiner found there were no urinary dysfunctions and 
the Veteran had normal penis, epididymis, spermatic cord and 
scrotum examinations.  Both testicles were of normal size.  

The Board finds, based on the evidence noted above, that the 
Veteran's disability does not approximates the criteria for a 
10 percent disability rating under DC 7525.  His scrotal 
varices disability has never required hospitalization since 
his discharge from service, nor is there any indication that 
long-term drug therapy has been required or that intermittent 
intensive management has been required.  The Board concludes 
that an initial compensable evaluation for scrotal varices 
disability is not warranted under 38 C.F.R. § 4.115b, 
Diagnostic Code 7525.

In order to afford the Veteran every possible consideration, 
the Board has considered whether an initial compensable 
evaluation is warranted under any other applicable diagnostic 
code.  The evidence does not show that the Veteran has renal, 
urinary or voiding dysfunctions, therefore DCs 7501, 7502, 
7504, 7507, 7515 - 7521 are not for application.  Moreover, 
the Veteran does not have complete atrophy of the testes to 
warrant a compensable evaluation under DC 7523.  

Thus, the preponderance of the evidence is against this 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not applicable, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.

F.  Compensable Evaluations for Degenerative Joint 
Disease of the Left and Right Knee

By rating decision dated in April 2005 the RO granted service 
connection for degenerative joint disease of the right and 
left knee with evaluations of zero percent effective from 
October 2004.  By rating decision dated October 2006 the RO 
terminated any compensation for degenerative joint disease of 
the right and left knee effective February 8, 2005 due to the 
Veteran's return to active duty.  A noncompensable evaluation 
was assigned effective from April 18, 2006, the day following 
release from active military duty.  

The Veteran asserts that he has chronic pain, swelling and 
stiffness of the knees.  He stated that during his tour of 
duty while training he endured injury to his knees.  He 
further stated that the pain is caused by post traumatic 
arthritis and it will continue to worsen.

X-rays of the knees taken in-service in February 2006 show 
findings of a normal right and left knee.  There was no 
demonstration of knee fracture, dislocation or other 
abnormality.  No evidence of joint effusion or significant 
arthritic change was identified.  MEB examination in February 
2006 reveals no tenderness to palpation.  Range of motion of 
the left and right knee shows flexion to 140/140 degrees, and 
extension to 0/0 degrees.  Varus/valgus was 0/0, muscle 
strength was 5/5, Lachman's, McMurray's, and Drawer tests 
were negative.  The examiner noted that all joints had full 
range of motion.  Muscle strength was 5/5 for all 
extremities.  There was no pain, weakness, fatigue or 
incoordination following repetitive motion.  There was no 
palpable swelling, joint effusion or tenderness.  The 
examiner further noted that although the Veteran complained 
of knee pain, there was no change in range of motion with 
repetition.  Therefore, he would need to resort to 
speculation in order to assess any loss of function due to 
pain.  He noted "No other [DeLuca] criteria."

At VA examination in June 2006 the Veteran reported that his 
knees began bothering him in March 2006 at the same time that 
he began running for physical training.  He stated that his 
anterior knee pain is worse with climbing stairs or standing 
from a seated position.  He takes anti-inflammatory.  He has 
not had any surgery, neoplasms or trauma to his knees.  He 
denied flare-ups.  He felt that his bilateral knee disability 
was stable.  On examination the Veteran had 5/5 strength in 
his bilateral lower extremities.  Sensation to light touch 
and proprioception and pinprick were intact in his bilateral 
lower extremities.  He had 2+ reflexes of his knees 
bilaterally.  On examination of his right and left knee he 
had zero to 140 degrees range of motion with pain only there 
beginning at 140 degrees.  Active and passive range of motion 
was the same.  There was no swelling in the knees.  They were 
nontender to palpation bilaterally.  There was pain with 
compression of his patellofemoral joints.  The assessment was 
bilateral patellofemoral pain syndrome.  The condition was 
stable.  X-rays demonstrate mild bilateral knee 
osteoarthritis.  

On VA examination of the bilateral knees in January 2008 the 
Veteran reported no history of trauma to the joints.  He 
disclosed that there was no need for assistive aids for 
walking.  He had no symptoms of arthritis or incapacitating 
episodes of arthritis.  He had functional limitations on 
standing and walking.  He reported no deformity, giving way, 
instability, weakness or flare-ups of joint disease.  He 
disclosed that there were no episodes of dislocation or 
subluxation, or locking.  He reported there were no effusion 
and no affect on motion of the joints.  He reported pain and 
stiffness.

Objective examination revealed the Veteran had a normal gait.  
Active and passive ranges of motion of the left and right 
knees were flexion from zero to 140 degrees, pain begins at 
zero degrees.  There was no additional limitation of motion 
on repetitive use.  Extension was 140 to zero degrees, pain 
begins at 140 degrees, and there is no additional limitation 
of motion on repetitive use.  On further examination there 
was no loss of bone and no joint ankylosis.  On the left and 
right there were no instability, patellar or meniscus 
abnormalities.  The diagnoses were patellofemoral syndrome of 
the bilateral knees, mild degenerative joint disease of the 
bilateral knees.  X-rays of the knees showed mild decrease in 
medial joint space bilaterally.  The impression was mild 
degenerative change of the knees bilaterally.  It was noted 
that there were some moderate effects on such daily 
activities as chores, shopping, exercise, sports and 
recreation.  

The RO assigned non compensable evaluations for left and 
right knee disabilities under DC 5003-5257.  According to DC 
5257, which rates impairment based on recurrent subluxation 
or lateral instability of the knee, a 10 percent rating will 
be assigned with evidence of slight recurrent subluxation or 
lateral instability of a knee; a 20 percent rating will be 
assigned with evidence of moderate recurrent subluxation or 
lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, DC 5257.  Pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under DC 5257 because it is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2009).

Knee disabilities may be evaluated under several different 
diagnostic codes.  DC 5003, the diagnostic code used to 
evaluate arthritis, states that degenerative arthritis 
established by radiologic findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under DCs 5257 and 5003 does 
not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  
In this opinion, the VA General Counsel held that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98, VA General Counsel further explained that if 
a Veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  

DC 5260 concerns limitation of flexion of the leg.  A 
noncompensable (zero percent evaluation) is assigned for 
flexion limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation.  In cases of flexion 
limited to 30 degrees, a 20 percent evaluation is in order.  
A 30 percent evaluation is warranted for flexion limited to 
15 degrees.  Under DC 5261, limitation of extension to 10 
degrees warrants a 10 percent evaluation, whereas limitation 
of extension to 15 degrees warrants a 20 percent evaluation.  

As noted above, the Veteran, in this case would be entitled 
to both a compensable, 10 percent evaluation under DC 5003 
for bilateral knees arthritis manifested by pain and 
noncompensable limitation of range of motion and to a 
separate, compensable, 10 percent evaluation for bilateral 
knee instability or subluxation under DC 5257, if both 
symptoms of instability and symptoms of pain on motion are 
present.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.  However, he is 
not entitled in this case to a compensable evaluation for 
instability or subluxation, as the medical evidence fails to 
disclose instability of the bilateral knees.  

In this case, the evidence establishes that the Veteran had 
continuous pain on use and pain on motion of the knees 
bilaterally during his second period of service and 
continuously throughout this appeal period.  Radiologic 
examination in June 2006 disclosed that the Veteran has mild 
degenerative change of the knees bilaterally.  Therefore he 
is entitled to an evaluation of 10 percent for each knee 
under DC 5003.  Under DC 5003 a 10 percent evaluation is the 
maximum schedular evaluation for arthritis of one joint, 
unless there is compensable limitation of either extension or 
flexion of the joint.  The Veteran is not entitled to an 
evaluation in excess of 10 percent for arthritis based on 
limitation of extension or flexion, since extension was not 
limited to 10 degrees, nor was flexion limited to 45 degrees.  
Thus, the preponderance of the evidence is in favor of the 
assignment of compensable evaluations of 10 percent for each 
knee under DC 5003.

The Board has also considered whether there exists any other 
basis for an increased evaluation.  However, there is no 
evidence of ankylosis (Diagnostic Code 5256); dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (20 percent under 
Diagnostic Code 5258); tibia or fibula impairment (Diagnostic 
Code 5262); extension limited to 15 degrees (20 percent under 
Diagnostic Code 5261) or flexion limited to 30 degrees (20 
percent under Diagnostic Code 5260).  Accordingly, there 
exists no other basis for higher evaluations for the service-
connected left and right knee disabilities. 

Overall, the Board has concluded that a compensable 
evaluation of 10 percent evaluation for each knee disability 
with degenerative joint disease is warranted beginning April 
18, 2006, the day following release from active military 
duty.  However, an evaluation in excess of 10 percent for the 
left and right knee disabilities is not warranted.  

V.  Conclusion

The Board observes that consideration must be given to 
whether a higher evaluation is warranted at any point during 
the pendency of the claim.  As indicated above, staged 
ratings are appropriate for some of the Veteran's 
disabilities, and such ratings have been applied where 
appropriate.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) for any of the Veteran's disabilities.  In 
this respect, the Board notes that the medical evidence fails 
to show and the Veteran has not asserted that he required 
frequent periods of hospitalization for any of his service-
connected disabilities on appeal.  Hospitalization was noted 
in service for a surgical procedure following complications 
from a vasectomy, but there have been no reported 
hospitalizations for any of the service-connected disability 
on appeal since service.  Furthermore, although it is noted 
in the January 2008 VA examination report that the Veteran is 
not employed, he has not alleged any marked interference with 
employment due to his service-connected disabilities.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a chronic headache disorder is 
granted.

Service connection for a left shoulder disorder is denied.

An initial disability evaluation in excess of 10 percent for 
lumbar strain with degenerative changes from April 18, 2006, 
to January 4, 2008, is denied.

A disability evaluation in excess of 40 percent for the 
Veteran's service-connected lumbar strain with degenerative 
changes is denied.

An initial evaluation in excess of 10 percent for scar of the 
anterior neck, residual of thyroidectomy, is denied.

An initial compensable evaluation for a burn scar of the 
right hand is denied.

An initial compensable evaluation for scrotal varices 
disability is denied.

An evaluation of 10 percent for degenerative joint disease of 
the left knee from April 18, 2006, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

An evaluation of 10 percent for degenerative joint disease of 
the right knee from April 18, 2006, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 


REMAND

As to his claim of service connection for a cervical spine 
disorder, service treatment records show that in June 1999 
the Veteran was seen at a clinic, in service, with complaints 
of neck pain and was assessed with having muscle strain.  
Subsequent to his involvement in a motor vehicle accident in 
March 2005 he was treated for and assessed with cervicalgia, 
status post motor vehicle accident, likely whiplash injury.  
Although a medical examination report in March 2006 revealed 
no clinical findings to support the Veteran's complaints of a 
cervical spine disorder and on VA examination in June 2006 
the Veteran indicated that his cervical spine disorder was 
resolved, in a March 2007 statement he claimed he was 
experiencing chronic pain, swelling and stiffness due to 
flaring of the claimed cervical spine disorder.  The Board is 
of the opinion that the Veteran should be afforded a VA 
examination to assess the current nature and etiology of his 
claimed cervical spine disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Board notes that VA examinations 
were conducted in June 2006 and January 2008 but no 
evaluation or assessment of the cervical spine was rendered.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of any cervical spine 
disorder.  Any tests deemed necessary 
should be conducted.  The claims folder 
must made available and reviewed by the 
examiner.  The examiner should be asked to 
indicate whether it is at least as likely 
as not that the claimed cervical spine 
disorder is related to or had its onset in 
service.  In doing so, the examiner must 
specifically acknowledge and discuss any 
lay report of a continuity of 
symptomatology.  Any and all opinions must 
be accompanied by a complete rationale set 
forth in a legible report.

2.  Then, the RO should adjudicate the 
Veteran's claim.  If the benefit sought on 
appeal is not granted, the RO should issue 
an SSOC and provide the veteran and his 
representative an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


